 Case 2:18-cv-00207-JTN-MV ECF No. 39 filed 02/06/20 PageID.283 Page 1 of 16



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION


TYRONE EUGENE ROACH #923081,                       Case No. 2:18-cv-00207

                    Plaintiff,                     Hon. Janet T. Neff
                                                   U.S. District Judge
      v.

UNKNOWN HAATAJA, et al.,

                    Defendants.
                                  /

                      REPORT AND RECOMMENDATION

      I. Introduction

      This is a civil rights action brought by state prisoner Tyrone Eugene Roach

pursuant to 42 U.S.C. § 1983 for acts which occurred while he was confined at the

Baraga Correctional Facility (AMF). Roach alleges that Defendants harassed and

retaliated against him after he filed grievances. Between June 2, 2018, and June 6,

2018, Roach asked to use the telephone to call his family. When his request was

refused, he threatened to file a grievance. Roach then received a misconduct ticket

for threatening behavior. Roach says that this started a series of harassing and

retaliatory acts.

      The three Defendants in this case – Corrections Officers Haataja, Sullivan and

Johnson – filed a motion for summary judgment on June 17, 2019. (ECF No. 26.)

Defendants assert that Roach failed to exhaust his administrative remedies. Roach

filed a response on July 17, 2019. (ECF No. 28.) After filing his response, he filed
 Case 2:18-cv-00207-JTN-MV ECF No. 39 filed 02/06/20 PageID.284 Page 2 of 16



two supplemental responses, the first on July 22, 2019, and the second on August 1,

2019. (ECF No. 32, 33.)

      The undersigned has reviewed the pleadings and associated documents and

respectfully recommends that the Court grant Defendants’ motion for summary

judgment and dismiss this case.

      II. Summary Judgment Standard

      Summary judgment is appropriate when the record reveals that there are no

genuine issues as to any material fact in dispute and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56; Kocak v. Comty. Health Partners of

Ohio, Inc., 400 F.3d 466, 468 (6th Cir. 2005). The standard for determining whether

summary judgment is appropriate is “whether the evidence presents a sufficient

disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” State Farm Fire & Cas. Co. v. McGowan, 421

F.3d 433, 436 (6th Cir. 2005) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

251-52 (1986)). The court must consider all pleadings, depositions, affidavits, and

admissions on file, and draw all justifiable inferences in favor of the party opposing

the motion. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

      III. Exhaustion of Administrative Remedies

      A prisoner’s failure to exhaust his administrative remedies is an affirmative

defense, which Defendants have the burden to plead and prove. Jones v. Bock, 549

U.S. 199, 212-16 (2007). “[W]here the moving party has the burden -- the plaintiff on



                                          2
 Case 2:18-cv-00207-JTN-MV ECF No. 39 filed 02/06/20 PageID.285 Page 3 of 16



a claim for relief or the defendant on an affirmative defense -- his showing must be

sufficient for the court to hold that no reasonable trier of fact could find other than

for the moving party.” Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986).

The Sixth Circuit has repeatedly emphasized that the party with the burden of proof

“must show the record contains evidence satisfying the burden of persuasion and that

the evidence is so powerful that no reasonable jury would be free to disbelieve it.”

Cockrel v. Shelby Cnty. Sch. Dist., 270 F.3d 1036, 1056 (6th Cir. 2001). Accordingly,

summary judgment in favor of the party with the burden of persuasion “is

inappropriate when the evidence is susceptible of different interpretations or

inferences by the trier of fact.” Hunt v. Cromartie, 526 U.S. 541, 553 (1999).

      Pursuant to the applicable portion of the Prison Litigation Reform Act (PLRA),

42 U.S.C. § 1997e(a), a prisoner bringing an action with respect to prison conditions

under 42 U.S.C. § 1983 must exhaust his available administrative remedies. Porter

v. Nussle, 534 U.S. 516, 532 (2002); Booth v. Churner, 532 U.S. 731, 733 (2001). A

prisoner must first exhaust available administrative remedies, even if the prisoner

may not be able to obtain the specific type of relief he seeks in the state administrative

process. Porter, 534 U.S. at 520; Booth, 532 U.S. at 741; Knuckles El v. Toombs, 215

F.3d 640, 642 (6th Cir. 2000); Freeman v. Francis, 196 F.3d 641, 643 (6th Cir. 1999).

In order to properly exhaust administrative remedies, prisoners must complete the

administrative review process in accordance with the deadlines and other applicable

procedural rules. Jones, 549 U.S. at 218-19; Woodford v. Ngo, 548 U.S. 81, 90-91

(2006).   “Compliance with prison grievance procedures, therefore, is all that is



                                            3
 Case 2:18-cv-00207-JTN-MV ECF No. 39 filed 02/06/20 PageID.286 Page 4 of 16



required by the PLRA to ‘properly exhaust.’” Jones, 549 U.S. at 218-19. In rare

circumstances, the grievance process will be considered unavailable where officers

are unable or consistently unwilling to provide relief, where the exhaustion

procedures may provide relief, but no ordinary prisoner can navigate it, or “where

prison administrators thwart inmates from taking advantage of a grievance process

through machination, misrepresentation, or intimidation.” Ross v. Blake, 578 U.S.

___, 136 S.Ct. 1850, 1859-60 (2016).

      “Beyond doubt, Congress enacted [Section] 1997e(a) to reduce the quantity and

improve the quality of prisoner suits.” Porter, 534 U.S. at 524. In the Court’s view,

this objective was achieved in three ways. First, the exhaustion requirement

“afforded corrections officials time and opportunity to address complaints internally

before allowing the initiation of a federal case.” Id. at 525. Second, “the internal

review might ‘filter out some frivolous claims.’” Id. (quoting Booth, 532 U.S. at

737). And third, “adjudication could be facilitated by an administrative record that

clarifies the contours of the controversy.” Id. When institutions are provided

adequate notice as required under the PLRA, the opportunity to address the claims

internally furthers the additional goals of limiting judicial interference with prison

administration. Baker v. Vanderark, 2007 U.S. Dist. LEXIS 81101 at *12.

      Michigan Dept. of Corrections (MDOC) Policy Directive 03.02.130 (effective on

July 9, 2007, superseded on March 18, 2019), sets forth the applicable grievance

procedures for prisoners in MDOC custody at the time relevant to this complaint.

Inmates must first attempt to resolve a problem orally within two business days of



                                          4
 Case 2:18-cv-00207-JTN-MV ECF No. 39 filed 02/06/20 PageID.287 Page 5 of 16



becoming aware of the grievable issue, unless prevented by circumstances beyond his

or her control. Id. at ¶ P. If oral resolution is unsuccessful, the inmate may proceed

to Step I of the grievance process and submit a completed grievance form within five

business days of the attempted oral resolution. Id. at ¶¶ P, V. The inmate submits

the grievance to a designated grievance coordinator, who assigns it to a respondent.

Id. at ¶ V. The Policy Directive also provides the following directions for completing

grievance forms: “The issues should be stated briefly but concisely. Information

provided is to be limited to the facts involving the issue being grieved (i.e., who, what,

when, where, why, how). Dates, times, places and names of all those involved in the

issue being grieved are to be included.” Id. at ¶ R (emphasis in original).

      If the inmate is dissatisfied with the Step I response, or does not receive a

timely response, he may appeal to Step II by obtaining an appeal form within ten

business days of the response, or if no response was received, within ten days after

the response was due. MDOC Policy Directive 03.02.130 at ¶¶ T, BB. The respondent

at Step II is designated by the policy, e.g., the regional health administrator for

medical care grievances. Id. at ¶ DD.

      If the inmate is still dissatisfied with the Step II response, or does not receive

a timely Step II response, he may appeal to Step III using the same appeal form. Id.

at ¶¶ T, FF. The Step III form shall be sent within ten business days after receiving

the Step II response, or if no Step II response was received, within ten business days

after the date the Step II response was due. Id. at ¶¶ T, FF. The Grievance and




                                            5
 Case 2:18-cv-00207-JTN-MV ECF No. 39 filed 02/06/20 PageID.288 Page 6 of 16



Appeals Section is the respondent for Step III grievances on behalf of the MDOC

director. Id. at ¶ GG.

      “The total grievance process from the point of filing a Step I grievance to

providing a Step III response shall generally be completed within 120 calendar days

unless an extension has been approved.” Id. at ¶ S.

      In addition, the grievance policy provides that, where the grievance alleges

conduct that falls under the jurisdiction of the Internal Affairs Division pursuant to

Policy Directive 01.01.140, the prisoner may file his Step I grievance directly with the

inspector of the institution in which the prisoner is housed, instead of with the

grievance coordinator, as set forth in ¶ W of Policy Directive 03.02.130. Id. at ¶ R.

In such instances, the grievance must be filed within the time limits prescribed for

filing grievances at Step I. Id. Regardless of whether the grievance is filed with the

grievance coordinator or the inspector, the grievance will be referred to the Internal

Affairs Division for review and will be investigated in accordance with MDOC Policy

Directive 01.01.140. The prisoner will be promptly notified that an extension of time

is needed to investigate the grievance. Id.

      Where the grievance procedures are not available because the issue presented

is non-grievable, exhaustion of prison grievance procedures is not required. It is well-

established that a prisoner “cannot be required to exhaust administrative remedies

regarding non-grievable issues.” Figel v. Bouchard, 89 F. App’x 970, 971 (6th Cir.

2004); Mays v. Kentucky Dept. of Corrections, 2018 WL 4603153, at *3 (W.D. Ky. Sept.

25, 2018) (“It is beyond debate that an inmate cannot be required to exhaust



                                           6
    Case 2:18-cv-00207-JTN-MV ECF No. 39 filed 02/06/20 PageID.289 Page 7 of 16



administrative remedies regarding non-grievable issues.”); Reeves v. Hobbs, 2013 WL

5462147 (W.D. Ark. Sept. 3, 2013) (“Defendants cannot treat a complaint as non-

grievable, and therefore not subject to the grievance procedure, and then turn around

and maintain the claim fails because [the plaintiff] failed to follow the grievance

procedure. As the well known proverb states, they cannot have their cake and eat it

too.”).

          However, where other administrative remedies are available, the prisoner is

required to exhaust those available remedies prior to filing a federal lawsuit. For

example, where an inmate claims that he received a retaliatory false misconduct,

whether a Class I misconduct or a Class II or III misconduct 1, the inmate must first

raise the issue during the Misconduct Hearing. Siggers v. Campbell, 652 F.3d 681,

693-94. If the inmate is claiming to have received a retaliatory Class I misconduct,

he or she must then must “file a motion or application for rehearing [of his misconduct

conviction] in order to exhaust his or her administrative remedies before seeking

judicial review of the final decision or order.” Mich. Comp. Laws § 791.255(1); see also

Siggers, 652 F.3d at 693-94. Alternatively, if the inmate is claiming to have received

a retaliatory Class II or III misconduct, he or she must file an appeal based on




1      Violations of written rules within the MDOC are classified as either Class I,
Class II or Class III misconducts. Class I consists of the most severe violations, and
Class III consists of the least severe. While Class I misconducts are considered
“major” misconducts and are “subject to all hearing requirements set forth in MCL
791.252”, Class II and III misconducts are considered “minor” misconducts and are
“subject to all requirements currently set forth in Department Administrative Rules
and policy directives for ‘minor’ misconducts.” MDOC Policy Directive (PD) 03.03.103
¶ B (eff. date 07/01/18).
                                           7
    Case 2:18-cv-00207-JTN-MV ECF No. 39 filed 02/06/20 PageID.290 Page 8 of 16



retaliation. MDOC PD 03.03.105 ¶¶ UUU-XXX; see also Jones v. Heyns, 2014 U.S.

Dist. LEXIS 55712 at *13-17 (W.D. Mich. Jan. 28, 2014).

        When prison officials waive enforcement of these procedural rules and instead

consider a non-exhausted claim on its merits, a prisoner’s failure to comply with those

rules will not bar that prisoner’s subsequent federal lawsuit.              Reed-Bey v.

Pramstaller, 603 F.3d 322, 325 (6th Cir. 2010). The Sixth Circuit has explained:

        [A] prisoner ordinarily does not comply with MDOCPD 130—and
        therefore does not exhaust his administrative remedies under the
        PLRA—when he does not specify the names of each person from whom
        he seeks relief. See Reed-Bey v. Pramstaller, 603 F.3d 322, 324-25 (6th
        Cir. 2010) (“Requiring inmates to exhaust prison remedies in the
        manner the State provides—by, say, identifying all relevant
        defendants—not only furthers [the PLRA’s] objectives, but it also
        prevents inmates from undermining these goals by intentionally
        defaulting their claims at each step of the grievance process, prompting
        unnecessary and wasteful federal litigation process.”). An exception to
        this rule is that prison officials waive any procedural irregularities in a
        grievance when they nonetheless address the grievance on the merits.
        See id. at 325. We have also explained that the purpose of the PLRA’s
        exhaustion requirement “is to allow prison officials ‘a fair opportunity’
        to address grievances on the merits to correct prison errors that can and
        should be corrected to create an administrative record for those disputes
        that eventually end up in court.” Id. at 324.

Mattox v. Edelman, 851 F.3d 583, 590-91 (6th Cir. 2017). 2




2      In Mattox, the Sixth Circuit held that a prisoner may only exhaust a claim
“where he notifies the relevant prison . . . staff” regarding the specific factual claim
“giving the prison staff a fair chance to remedy a prisoner’s complaints.” Id. at 596.
For example, grieving a doctor about his failure to give cardiac catheterization failed
to grieve the claim that the doctor erred by not prescribing Ranexa.
                                            8
    Case 2:18-cv-00207-JTN-MV ECF No. 39 filed 02/06/20 PageID.291 Page 9 of 16



         IV. Plaintiff’s Allegations

         Liberally construing Roach’s complaint, Roach asserts seven instances of

retaliatory acts. 3 Roach’s allegations are summarized in the table below.

             Claim                     Defendant           Date or Date Range of
                                                                 Incident(s)
    Issued a false misconduct    Sullivan                  Around: 6/2/18-6/6/18
    ticket for threatening
    behavior
    Shake down of cell           Sullivan                  Around: 6/15/18-August
    Threatened to issue          Sullivan                  9-24-18
    another misconduct ticket
    for filing a grievance
    Harassed about being a       Haataja                   June-August
    bad Muslim
    Threatened to tear up cell   Haataja                   10-29-18
    and continue to
    disrespect Roach’s
    religious beliefs
    Stated over P.A. system      Haataja                   11-8-18
    “Roach you know you
    ain’t the man up here so
    stop asking ‘little bitch,
    stupid Muslim.’”
    Issued a false misconduct    Johnson                   11-9-18
    ticket and placed on food
    loaf and given an upper
    slot restriction




3     Roach attached to his response brief a Step I grievance form AMF 2018-07-
1685-17D, addressing a 6-6-18 incident regarding the denial of telephone usage.
(ECF No. 28-1, PageID.120.) Roach attached another Step I grievance form with the
same identifying number AMF-18-07-1685-17D, with an incident date of 7-9-18
claiming that Haataja refused to allow him to go to the yard, stating there are only
“bad Muslims.” (Id., PageID.122.)
                                            9
      Case 2:18-cv-00207-JTN-MV ECF No. 39 filed 02/06/20 PageID.292 Page 10 of 16



             V. Grievances Identified by Defendants

             In their motion for summary judgment, Defendants identify two relevant

      grievances that Roach filed with MDOC. They claim that a review of these grievances

      will demonstrate that Roach has failed to exhaust his administrative remedies by

      properly completing the grievance process before filing this lawsuit. These grievances

      are summarized below.

  Grievance No.         Person      Allegation        Date or     Results at     Results at     Results at
                        Named                       Date Range     Step 1         Step 2         Step 3
                                                          of
                                                    Incident(s)
AMF-18-11-2739-       Haatala,      Hattala         11/8/18       Denied on      Denied on 1-   Denied on 2-
17D                   VanAcker,     stated over                   12-22-18       11-19          21-19
                      Johnson,      P.A. system
ECF No. 26-3,         and Clisch    “You know
PageID.98-104.                      you Ain’t got
                                    no mail up
This grievance is                   so stop
also identified by                  asking little
Roach at ECF No.                    bitch, stupid
28-1, PageID.136-                   Muslim.”
142 and included in
table of grievances
identified by Roach
below.
AMF-18-12-2836-       Lt. M.        Denied          11-20-18      Rejected       Rejected       Rejected
27A                   Wealton and   hearing in                    because
                      Poyhonen      violation of                  involves
ECF No. 26-3,                       due process                   misconduct
PageID.105-108                                                    hearing and
                                                                  concerns
                                                                  should be
                                                                  addressed at
                                                                  hearing or
                                                                  through an
                                                                  appeal of
                                                                  hearing
                                                                  process




                                                     10
      Case 2:18-cv-00207-JTN-MV ECF No. 39 filed 02/06/20 PageID.293 Page 11 of 16




     VI. Grievances Identified by Roach

            In response, Roach identifies additional potentially relevant grievances he filed

     with MDOC with incident dates on or prior to November 9, 2018 (the latest date

     alleged in Roach’s complaint). These grievances are summarized below.

  Grievance No.      Person      Allegation        Date or     Results at   Results at      Results at
                     Named                       Date Range     Step 1       Step 2          Step 3
                                                      of
                                                 Incident(s)
AMF-18-07-1685-    Haataja      Denied yard      7-9-2018      Denied       No record of   No record of
17D                             privileges                                  Step II        Step III
                                and                                         appeal         appeal
ECF No. 28-1,                   threatened
PageID.122-123                  in retaliation
AMF-18-09-2346-    Sullivan     Threatened       9-24-18       Denied       Rejected but   Unknown.
17B                             to file a                                   on the         Roach says he
                                misconduct                                  merits and     requested
ECF No. 28-1,                                                               not on         that the
PageID.124-127                                                              procedural     grievance be
                                                                            grounds on     sent to
                                                                            11-13-18       Internal
                                                                                           Affairs after
                                                                                           returned on
                                                                                           11-15-18
                                                                                           (PageID.127.)
AMF-18-11-2630-    Haataja      Harassed         10-29-18      Rejected     Step II        Unknown:
28I                             and                                         appeal filed   requested
                                conducted a                                 on 11-29-18.   that the
ECF No. 28-1,                   cell shake-                                 Rejected on    grievance be
PageID.129-131                  down                                        12-6-18        sent to
                                                                                           Internal
                                                                                           Affairs after
                                                                                           returned on
                                                                                           12-7-18
AMF-18-11-2688-    Haataja      Verbal abuse     10-30-18      Denied on    Step II        Unknown:
17A                             and cell                       11-18-18     appeal filed   requested
                                search                                      on 11-27-18.   that the
ECF No. 28-1,                                                               Rejected but   grievance be
PageID.132-135                                                              on the         sent to
                                                                            merits and     Internal
                                                                            not on         Investigations
                                                                            procedural     after returned
                                                                            grounds on     on 12-11-18
                                                                            12-11-18
AMF-18-11-2739-    See table
17D                with

                                                  11
      Case 2:18-cv-00207-JTN-MV ECF No. 39 filed 02/06/20 PageID.294 Page 12 of 16



  Grievance No.        Person       Allegation        Date or      Results at       Results at    Results at
                       Named                        Date Range      Step 1           Step 2        Step 3
                                                        of
                                                    Incident(s)
                    grievances
ECF No. 28-1,       identified by
PageID.136-142      Defendants
                    above
AMF-18-11-2731-     Johnson         Would not       11-09-18      Rejected         Rejected on   Unknown:
28C                                 open slot                                      12-4-18       requested
                                    because tray                                                 that the
ECF No. 28-1,                       was not in                                                   grievance be
PageID.143-146                      Roach’s                                                      sent to
                                    hand.                                                        Internal
                                    Issued DD                                                    Affairs after
                                    ticket,                                                      returned on
                                    requests                                                     12-5-18
                                    investigation
                                    and $10,000
                                    in damages



            VII. Misconduct Appeals Identified by Roach

            Roach identified two Misconduct Reports that he says are relevant. These

     reports are summarized below.

                    Ticket         Date of         Date of     Misconduct       Misconduct
                    author      Misconduct       Misconduct      Hearing           Appeal
                                   Report          Hearing        Results          Results
                  Sullivan      7-6-18           7-19-18       Guilty of        Unknown
                                                               threatening      whether
                  ECF No. 28-                                  behavior         appeal was
                  5,                                           misconduct.      filed and if
                  PageID.203-                                  Raised issue     so the
                  204                                          that he had      reason for
                                                               threatened       appeal
                                                               to write a
                                                               grievance.
                  Johnson       11-9-18          11-20-18      Guilty of        Disproved
                                                               disobeying a     on 12-7-18:
                  ECF No. 28-                                  direct order.    claims a
                  6,                                           Roach            denial of due
                  PageID.210-                                  refused to       process for
                  212                                          attend           not being
                                                               hearing.         allowed to




                                                     12
Case 2:18-cv-00207-JTN-MV ECF No. 39 filed 02/06/20 PageID.295 Page 13 of 16



             Ticket       Date of      Date of      Misconduct   Misconduct
             author      Misconduct   Misconduct     Hearing        Appeal
                           Report      Hearing       Results       Results
                                                                 attend
                                                                 hearing 4
      VIII. Analysis

      Defendants argue that Roach failed to properly exhaust his claims prior to

filing his federal civil rights complaint.      A prisoner must properly exhaust his

administrative remedies prior to filing his federal civil rights complaint. Jones, 549

U.S. at 218-19; Woodford v. Ngo, 548 U.S. 81, 90-91 (2006).           Roach dated his

complaint November 16, 2018. (ECF No. 1, PageID.4.)5 Defendants attached to their

motion the MDOC Prisoner Step III Grievance Report, which shows that Roach did

not complete the grievance process for any grievance that he pursued through Step

III until after his complaint was filed. And, in fact, one of the two grievances listed

on the report was filed at Step I after Roach filed his complaint in federal court. The

Step III Grievance Report is shown below.




4     At ECF No. 28-6, PageID.213, Roach attached a one-page exhibit dated 11-10-
18 asserting that this was a “fake ticket” for filing complaints against officers Haatala
and Sullivan. Even if this page was part of the misconduct appeal, the appeal was
not completed until 12-7-18, which is after Roach filed this complaint. Roach also
provided a copy of a different misconduct ticket that occurred after he filed his
complaint purportedly to show a conflict of interest by Defendants. (ECF No. 28-7,
PageID.215)

5       Roach’s complaint is considered filed on the date he hands it to prison officials
for filing under the mailbox rule. Roach’s complaint was postmarked on November
18, 2018.
                                           13
Case 2:18-cv-00207-JTN-MV ECF No. 39 filed 02/06/20 PageID.296 Page 14 of 16




(ECF No. 26-3, PageID.97.)

       This report summarizes the results of grievance pursued through Step III.

Roach asks the Court to consider several other grievances he filed regarding claims

in this case. The chart above (section VI) shows that those grievances were either

rejected and not considered properly exhausted, or were not pursued through Step

III.   Thus, Roach’s additional grievances raised issues that were not properly

exhausted.

       In addition, the grievances to which Roach cites in ECF 28-1 were processed at

Steps I, II or III after he filed his federal complaint.     Again, Roach signed his

complaint on November 16 and the postmark indicates it was mailed on November

18. (ECF No. 1, PageID.4, 5.) The grievances to which Roach cites were processed

after the date of the commencement of this federal lawsuit. 6 Thus, even if Roach had



6      Critical dates for receipt and processing of these grievances are included in the
chart in Section VI.
                                          14
Case 2:18-cv-00207-JTN-MV ECF No. 39 filed 02/06/20 PageID.297 Page 15 of 16



pursued these grievance through Step III, he cannot rely on these grievances to show

exhaustion because did not complete the grievance process until after he filed his

federal complaint. For these reasons, it is recommended that the Court find that

Roach failed to properly exhaust his grievances on each claim asserted in his

complaint.

      Defendants failed to present the relevant misconduct hearing reports. Roach,

however, provided the reports in his response brief. (ECF No. 28-5, PageID.203-204,

ECF No. 28-6, PageID.210-212.) In order to properly exhaust his administrative

remedies, Roach had to raise the false misconduct retaliation claim during his

misconduct hearing and appeal the guilty finding. Siggers, 652 F.3d at 693-94. Roach

raised the issue that he was given a false retaliatory misconduct ticket by Defendant

Sullivan for threatening behavior during his July 19, 2018, misconduct hearing, but

Roach did not appeal the guilty finding. In the opinion of the undersigned, Roach

failed to properly exhaust his administrative remedies on this claim.

      As to the misconduct ticket for disobeying a direct order, Roach was found

guilty after it was determined that he refused to attend the November 20, 2018,

hearing. The hearing occurred after Roach had authored this civil rights complaint

and after he had already sent the complaint to the Court. Roach’s misconduct appeal

was filed after he filed his complaint. In the opinion of the undersigned, Roach failed

to properly exhaust his administrative remedies prior to filing his federal complaint.

      Citing Ross v. Blake, 136 S.Ct. 1850 (2016), Roach asserts that the grievance

process was not available to him because AMF officials either had a policy of



                                          15
Case 2:18-cv-00207-JTN-MV ECF No. 39 filed 02/06/20 PageID.298 Page 16 of 16



interfering with the grievance process or because they interfered with his mail. (See

ECF No. 28, PageID.113, 116-17.) The records before the Court indicate that Roach

regularly utilized the grievance process and, on occasion, carried the process through

to completion at Step III.   The problem in this case is that Roach filed his federal

lawsuit before he completed the grievance process with respect to many of his

complaints. As noted in Porter v. Nussle, one of the purposes for the exhaustion

requirement is to afford corrections officials “time and opportunity to address

complaints internally before allowing the initiation of a federal case.” Porter, 534

U.S. at 525. Roach simply did not allow the grievance process to run to its completion.

      IX. Recommendation

      The undersigned respectfully recommends that this Court grant Defendants’

motion for summary judgment (ECF No. 26) and dismiss without prejudice Roach’s

complaint due to his failure to properly exhaust his administrative grievance

remedies.



Dated: February 6, 2020                         /s/ Maarten Vermaat
                                                MAARTEN VERMAAT
                                                U. S. MAGISTRATE JUDGE



                               NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.
72(b). All objections and responses to objections are governed by W.D. Mich. LCivR
72.3(b). Failure to file timely objections may constitute a waiver of any further right
of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn,
474 U.S. 140 (1985).

                                           16
